Citation Nr: 1626963	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-48 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for Kienbock's disease of the right wrist. 

2.  Entitlement to an effective date earlier than September 21, 2009, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU). 

3.  Entitlement to an effective date earlier than September 21, 2009, for the granting of a 60 percent disability evaluation for a left wrist disability. 

4.  Entitlement to an effective date earlier than September 21, 2009, for the granting of special monthly compensation for the loss of use of the left hand.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975, and from September 1985 to July 1991, with intervening periods of active-duty-for-training and inactive-duty-for-training with the Nevada Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of August 2009, January 2012, and April 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board remanded the case in August 2011, February 2013, and December 2013.  The claim has since been returned to the Board for review.

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's right wrist disability (major upper extremity) is manifested by no more than mild incomplete paralysis of the radial nerve, as well as some limitation of motion with arthritis, but no malunion of the ulna and radius, and no ankylosis.  

2.  A June 2009 Board decision denied an increased rating, in excess of 40 percent, for the Veteran's service-connected left wrist disability; the Veteran was notified of the decision in June 2009 and did not appeal.

3.  A claim for an increased rating was received on September 21, 2009.

4.  The record contains no evidence, or statement or communication from the Veteran or his representative, between June 2009 and September 21, 2009, that constitutes a pending claim for an increased rating for left wrist disability.

5.  An increase in the Veteran's left wrist disability (extremely unfavorable ankylosis of the left wrist joint), and a showing of loss of use of the left hand, became factually ascertainable on October 7, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the orthopedic manifestations of a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5210, 5211, 5212, 5213, 5214, and 5215 (2015).  

2.  The criteria for a separate initial 20 percent rating, but no higher, for the neurologic manifestations of a right wrist disability have been met since service connection for that disorder became effective on September 27, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).  

3.  The criteria for an effective date prior to September 21, 2009, for the award of a 60 percent schedular disability rating for service-connected left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.400, 4.71a (Diagnostic Code 5214), 20.1100 (2015).

4.  The criteria for an effective date prior to September 21, 2009, for the award of special monthly compensation based on loss of use of the hand have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) 2015).  A February 2012 letter satisfied the duty to notify provisions for the claim on increased rating for left wrist disability.  

The claims for a higher initial rating for right wrist disability, and for earlier effective dates for special monthly compensation, arise from a disagreement with the initially assigned effective dates after service connection and special monthly compensation were granted.  Once a decision awarding service connection and special monthly compensation has been made, section 5103(a) notice is no longer required because the claims have already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran has been provided with VA examinations relevant to the claims on appeal in July 2009, October 2011, and an additional opinion was obtained in August 2013.  The examinations are sufficient evidence for deciding the claim.  Furthermore, additional development is not necessary as the effective date issues turn on when a claim was filed and whether there were pending claims.  Thus, VA's duty to assist has been met.

II.  Rating for Right Wrist Disability

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

The Veteran's right arm is his major upper extremity.  For the major upper extremity, Diagnostic Code 5210 provides a 50 percent rating for nonunion of the radius and ulna, with flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5210.

For the major upper extremity, Diagnostic Code 5211 provides a 10 percent rating for malunion of the ulna with bad alignment, a 20 percent rating for nonunion of the ulna in the lower half, a 30 percent rating for nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity, and a 40 percent rating for nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

For the major upper extremity, Diagnostic Code 5212 provides a 10 percent rating for malunion of the radius with bad alignment, a 20 percent rating for nonunion of the radius in the upper half, a 30 percent rating for nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity, and a 40 percent rating for nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.

The maximum rating for limitation of motion of the wrist is 10 percent, and such is assigned when dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A rating in excess of 10 percent for a wrist disability is available only where it is shown that there is wrist ankylosis of a specified degree.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Limitation of supination of a forearm is rated 10 percent when limited to 30 degrees or less.  Limitation of pronation of the major forearm is rated 20 percent when motion is lost beyond the last quarter of arc and the hand does not approach full pronation, and 30 percent when motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Under 38 C.F.R. § 4.71a, a note indicates that in all forearm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired fingers movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed the rating for loss of use of the hand.  

Normal wrist motion consists of 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I. 

Additionally, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Note:  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

Diagnostic Code 8514 pertains to paralysis of the radial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  As noted above, the evidence in this case indicates that the Veteran is right handed.  Therefore, the Board will apply the criteria applicable to the major extremity.  38 C.F.R. § 4.69 (2015).

The criteria for evaluating the severity or impairment of the radial nerve is set forth under Diagnostic Codes 8514, 8614, and 8714.  Under Diagnostic Code 8514, complete paralysis of the radial nerve is where there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Id.

This code provides a 20 percent rating for mild incomplete paralysis of the radial nerve.  A 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the radial nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  Diagnostic Codes 8614 and 8714 address the criteria for evaluating neuritis and neuralgia of the radial nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8614, 8714 (2015).  

Service connection for Kienbock's disease of the right wrist was granted in the August 2009 rating decision on appeal, as secondary to the Veteran's service connected left wrist disability.  An initial 10 percent rating was assigned from September 27, 2004.  The Veteran disagreed with the initial rating.

Evidence

An April 2004 private treatment record noted that the Veteran's right wrist was "the site of significant pain and discomfort.  There are cystic changes in the carpal bones and obviously this would not be best served by arthrodesis.  He asked me questions about what he can do and I do not think he can really do any meaningful lifting or twisting of his hands or other activity which involves him lifting anything heavier than five to ten pounds."

A February 2005 private treatment record noted that the Veteran's right wrist was "painful all of the time.  He uses it for most things because of his left wrist.  He uses it virtually every day and he has pain virtually every day.  He has no swelling but it hurts him and the more he uses it the more pain he gets.  The maximum he can lift is about 15 pounds.  His range of motion is dorsiflexion 65, plantar flexion 65, radial deviation -10, ulnar deviation 20, pronation and ulnar deviation are full.  He uses a splint usually and for the pain he uses an Fentanyl patch."  

On VA examination in July 2009, the Veteran described persistent and ongoing pain and weakness of the right wrist with persistent popping, snapping, grinding, and catching with any range of motion of the right wrist.  He reported flare-ups of the right wrist on a variable basis- up to a number of times a week- depending upon activity level involving the wrist as well as the weather.  Cold weather and changes in weather, as well as attempts at any activity, such as lifting, gripping, or repetitive activity involving the right wrist can flare up right wrist condition.  During flare-ups, he had increased pain, decreased range of motion, and increased weakness involving the right wrist.  He reported no swelling or redness.  Alleviating factors to flare-ups included rest, activity limitation, medication, and wearing a brace.  The Veteran reported that he wore a brace to the right wrist on a more or less continual basis throughout the day, and had been wearing it for approximately the last five years.  The examiner noted that the Veteran is right-handed.  The Veteran described difficulty with performing chores which require any use of the right upper extremity.  He limited his driving due to pain and discomfort of the right wrist.  He described his right wrist condition as worsening.

On examination, right dorsiflexion was from zero to 45 degrees, with tenderness noted at 20 degrees.  Right palmar flexion was from zero to 50 degrees, with tenderness at 20 degrees.  Ulnar deviation was from zero to 35 degrees, with tenderness at 25 degrees.  Radial deviation was from zero to 15 degrees, with tenderness at 10 degrees.  The Veteran was tender to palpation and manipulation of the right wrist.  There was increased tenderness to palpation in the carpal-radial joint region.  No swelling or erythema was present.  The examiner noted slight crepitus/popping/snapping.  There was increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion with repetitive use.  The examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare up.  

A private treatment record dated in July 2009 noted that the Veteran reported his right wrist arthritis was getting worse.  "He had difficulty pinching things.  He drops things.  He cannot even take the lid off of a jar.  He cannot lift anything more than 10-20 pounds with that right side.  The left is fused and is not much use.  The right wrist he uses for everything but he is very limited in what he can do now and he states that it is gradually deteriorating."  On examination, dorsiflexion was to 60 degrees; palmar flexion was to 60 degrees; , supination was full; pronation was full; ulnar deviation was to 10 degrees; and radial deviation was to five degrees.  

On VA examination in October 2011, dorsiflexion was to 30 degrees; palmar flexion was to 50 degrees, with pain noted at 40 degrees.  The ranges of motion were the same after repetitive motion.  The examiner described functional loss with repetitive motion in the form of weakened movement, excess fatigability, and pain on movement.  There was no ankylosis of the right wrist.  Neurological examination noted there was no history of numbness or paresthesias, but a positive history of weakness and poor coordination.  Muscle tone was normal and there was no muscle atrophy.  Biceps and triceps reflex testing were 2+.  Motor testing showed 4/5 strength for flexion and extension, and the examiner noted "poor coordination when it comes to repetitive use/grasping/using buttons."  The examiner further noted that the Veteran has "difficulty writing and difficulty using buttons.  He drops things and loses his grip."  The examiner noted that the Veteran's "right wrist issue will likely interfere with any type of employment where he has to perform any lifting, bending of the wrist, holding things or carrying things or dexterity or writing, because he does have some moderate loss of use of this extremity, with limited flexion and dorsiflexion."

Pursuant to the Board's remand, in August 2013, the examiner who conducted the October 2011 VA examination reviewed the claim file and concluded that the statements and conclusions from the October 2011 examination report "continue to stand as previously dictated," and that no recently obtained documents alter or affect any statements from that evaluation.

Analysis 

The evidence demonstrates that the Veteran has right wrist arthritis with some limitation of motion.  However, the current 10 percent rating is the maximum rating for limitation of wrist motion, and thus the effects of pain on use do not affect the rating under the limitation of motion code.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the evidence shows that the Veteran's right wrist is not ankylosed (i.e. fixed or frozen in one position), and thus there is no basis for a higher rating under Diagnostic Code 5214.  

Further, the Board observes that x-ray reports of record do not show malunion of the radius and ulna, and clearly do not support more than a 10 percent rating under Diagnostic Codes 5211 and 5212, respectively.  The evidence also fails to show nonunion of the radius and ulnar, with a flail joint, as required for a 50 percent rating under Diagnostic Code 5210.  

The evidence further fails to show that supination of the Veteran's right forearm is any worse than limited to 30 degrees or less, or that limitation of pronation is lost beyond the last quarter of arc and the hand does not approach full pronation as required for a higher 20 percent rating under Diagnostic Code 5213.  Therefore, the Veteran is clearly not entitled to a rating in excess of 10 percent under the diagnostic codes discussed above.  

The Board notes, however, that the October 2011 examination appears to describe neurological impairment as a result of the Veteran's right wrist disability.  Specifically, the examiner noted 4/5 strength for flexion and extension, and "poor coordination when it comes to repetitive use/grasping/using buttons."  The examiner further noted that the Veteran has "difficulty writing and difficulty using buttons.  He drops things and loses his grip."  

The Board observes that, while the examiner does not specifically refer to radial nerve findings, that his statements constitute evidence of mild incomplete paralysis of the radial nerve.  Thus, the medical evidence supports a 20 percent rating for mild incomplete paralysis of the radial nerve in the major extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8514 when reasonable doubt is resolved in the Veteran's favor.  The Board also observes that the prior July 2009 VA examination report noted that the Veteran had weakness in the right wrist and problems with gripping, while the July 2009 private treatment record noted difficulty pinching, dropping things, and inability to take a lid off of a jar.  The February 2005 private treatment record described daily pain, suggesting that the overall level of right wrist impairment has been consistent throughout the appeals period.  The Board finds that a separate initial 20 percent rating is therefore warranted for the neurologic manifestations of the right wrist disability.

The Board observes that the evidence does not show that the Veteran has moderate incomplete paralysis of the radial nerve in the major extremity as required for an even higher 30 percent rating under Diagnostic Code 8514.  Given the lack of specific description of radial nerve involvement in the examinations of record, the Board cannot find more than mild incomplete paralysis associated with the right wrist disability.  The Board also finds no evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the radial nerve.  

The Board concludes that the evidence does not demonstrate that the Veteran's neuropathy of the right wrist approximates severe incomplete neuritis, or neuralgia, such that a rating in excess of 20 percent would be warranted under Diagnostic Codes 8614 or 8714.  Accordingly, the Board finds that the Veteran's neuropathy of the right wrist at most approximates mild incomplete neuritis, or neuralgia of the radial nerve, as contemplated by these diagnostic codes.  38 C.F.R. § 4.124a, Diagnostic Codes 8614, 8714.  

Moreover, the evidence shows that the Veteran's service-connected right wrist disability results in pain, weakness, loss of strength, as well as limitation of motion and function of the right wrist.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right wrist disability is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

III.  Effective Dates

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Although the regulations have since been amended to provide for standardized claims forms, this was after the time period in question for this case.  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In addition, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability in treatment records.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran's service-connected left wrist disability, interosseus ganglion, left hamate, surgically repaired utilizing bone graft, x-ray evidence of small bone lucency, of the non-dominant hand, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  A 40 percent rating applies to unfavorable ankylosis of the nondominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  This diagnostic code notes that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125, which assigns a 60 percent rating for loss of use of the minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5125.
A June 2009 Board decision denied an evaluation in excess of 40 percent for the Veteran's left wrist disability.  The Veteran was informed of this decision in a June 2009 letter and did not appeal.  Nor did he submit new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b).  Accordingly, the June 2009 Board decision became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

On September 21, 2009, the Veteran filed a claim for TDIU.  The RO interpreted that claim as a claim for increased ratings for the Veteran's service connected disabilities.  In an April 2012 rating decision, the RO granted a 60 percent rating, and special monthly compensation for loss of use of the hand, based on extremely unfavorable ankylosis as demonstrated on an October 2011 VA examination.  The RO assigned September 21, 2009, as the effective date of the 60 percent rating and of the special monthly compensation for loss of use of the hand.

In his May 2012 notice of disagreement, the Veteran asserted that he was warranted earlier effective dates for the awards of a 60 percent rating and special monthly compensation.  

Given the above summarized law and facts, the Veteran's claim could be substantiated in one of two ways: first, the evidence could show that the Veteran filed a formal or informal claim for benefits prior to September 2009; second, the evidence could show that the Veteran's left wrist disability met the criteria for a 60 percent rating and special monthly compensation at a factually ascertainable point between June 2009 and September 2009.  Neither scenario is satisfied here.

First, the RO's assignment of the current effective date of September 21, 2009, for the award of the 60 percent rating for the Veteran's service-connected left wrist disability, and for special monthly compensation, was based on the receipt date of the claim requesting an increased disability evaluation.  There is no evidence of the Veteran's filing a formal or informal claim for an increased rating between the time of the final Board decision in June 2009 and his September 2009 claim for an increased rating.  

There is thus no basis to establish an earlier effective date based on a claim being filed prior to September 2009. 

Second, it is not factually ascertainable that the Veteran met the criteria for the 60 percent rating or for special monthly compensation between the final Board decision in June 2009 and September 2009.  See Gaston, 605 F.3d at 983.  In order to grant an earlier effective date on this basis, there would have to be evidence that the Veteran met the criteria for the 60 percent rating and special monthly compensation at a distinct time between June 2009 and September 2009.  See Gaston, 605 F.3d at 983.  See also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5214.  There is no medical or lay evidence of record which provides an adequate basis to conclude that the service-connected disability underwent any ascertainable increase in severity that would allow for extending the effective date back based on his symptoms.  

A July 2009 VA examination addressed only the service connected right wrist disability, and did not contain findings related to the left wrist disability that could be interpreted as warranting a higher evaluation.  The October 2011 VA examination included the examiner's specific finding that the Veteran had extremely unfavorable ankylosis of the left wrist joint, which the RO also determined warranted special monthly compensation for loss of use of the hand.

The Board does not doubt that the Veteran had significant left wrist symptoms for many years prior to the assignment of a disability rating.  In fact, the 40 percent rating assigned during the period prior to September 2009 is recognition that his left wrist disability resulted in unfavorable ankylosis.  As explained, however, the effective date of the benefits at issue in this case, the 60 percent disability rating and special monthly compensation based on loss of use of the hand, is controlled by the date of receipt of the application for an increased rating, and the record shows that the Veteran's application following the final Board decision in June 2009 was received by VA on September 21, 2009.  

As such, the preponderance of the evidence is against the claim for an earlier effective date for the 60 percent rating and for special monthly compensation based on loss of use of the hand, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An initial rating in excess of 10 percent for the orthopedic manifestations of the right wrist disability is denied.

A separate initial rating of 20 percent, but no higher, is granted for a right wrist disability continuously since the effective date of service connection on September 27, 2004, subject to the laws and regulations governing the payment of monetary awards.

An effective date earlier than September 21, 2009, for the granting of a 60 percent disability evaluation for left wrist disability is denied. 

An effective date earlier than September 21, 2009, for the granting of special monthly compensation for the loss of use of the left hand is denied.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a). 

The RO granted a TDIU from September 21, 2009.  The Veteran asserts that he has been unable to work prior to that date, so the appeal remains pending.  
A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2015).

In light of the above grant of a separate 20 percent rating for neurological manifestations of right wrist disability from September 27, 2004, his combined service connected disability rating is 70 percent from September 27, 2004.  Further, from that date he had one disability rated at 40 percent (his left wrist disability) and sufficient additional disability to bring the combined rating to 70 percent or more.  Accordingly, the Veteran meets the schedular criteria for a TDIU 38 C.F.R. § 4.16(a) from that date.

The Veteran has not worked since 1998.  He has a high school education and work experience as a ranch hand.  A July 2009 VA examiner noted that the Veteran had retired from ranching in 1998 due to a combination of wrist and back disabilities.  An October 2011 VA examiner opined that the Veteran's bilateral wrist disabilities would preclude employment. 

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In light of the evidence noted above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to September 21, 2009, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to September 21, 2009.  An in-person examination is only required if deemed necessary by the examiner.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 
The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities were of such severity as to preclude certain types of employment for the period prior to September 21, 2009.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.. 

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities, the examiner must so state.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to TDIU prior to September 21, 2009.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


